Case: 17-50403      Document: 00514383848         Page: 1    Date Filed: 03/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                      No. 17-50403
                                                                                Fifth Circuit

                                                                              FILED
                                                                         March 13, 2018

JAMES FULTON, JR.,                                                       Lyle W. Cayce
                                                                              Clerk
                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:13-CV-47


Before SMITH, WIENER, and HAYNES, Circuit Judges.
PER CURIAM: *
       James Fulton, Jr., Texas prisoner # 1770265, has filed a notice of appeal
that is untimely with respect to the denial of his 28 U.S.C. § 2254 application
challenging his conviction for murder. See FED. R. APP. P. 4(a)(1)(A). It also is
untimely with respect to the denial of his motion seeking to reopen the time
for appeal. See FED. R. APP. P. 4(a)(1)(A), (c)(1). Alternatively, his request to
the district court to reopen the time for appeal was untimely, so his appeal of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50403     Document: 00514383848     Page: 2   Date Filed: 03/13/2018


                                  No. 17-50403

that denial is without merit. Accordingly, the appeal is DISMISSED. See
Hamer v. Neighborhood Hous. Servs. of Chicago, 138 S. Ct. 13, 16-17 (2017);
28 U.S.C. § 2107(a), (c). The motions for a certificate of appealability and leave
to proceed in forma pauperis are DENIED.




                                        2